PER CURIAM:
Thomas Creighton Shrader appeals the district court’s orders denying his motions for new trials. See Fed.R.Crim.P. 33. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court.* United States v. Shrader (S.D.W.Va. June 3, 2013 & entered June 4, 2013; June 5, 2013 & entered June 6, 2013). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.
AFFIRMED.

 Shrader argues on appeal that the district court did not address all of his arguments in its order denying his motion for a new trial on the stalking charges. Although the district court did not address all of Shrader’s arguments, we conclude that his arguments were not based on new evidence but were simply new arguments based on previously known facts.